     Case 8:18-cv-01741-DOC-ADS Document 13 Filed 01/18/19 Page 1 of 5 Page ID #:48




1     ADAM WINOKUR (CBN 308501)
         Bremer Whyte Brown and Omeara LLP
2        20320 SW Birch Street 2nd Floor
         Newport Beach, CA 92660
3        Telephone: 949-221-1000
         Fax: 949-221-1001
4        Email: awinokur@bremerwhyte.com
5
      NICOLA T. HANNA
6     United States Attorney
      DAVID M. HARRIS
7     Assistant United States Attorney
      Chief, Civil Division
8     JOANNE S. OSINOFF
      Assistant United States Attorney
9     Chief, General Civil Section
      JULIE ZATZ (CBN 155560)
10    Assistant United States Attorney
      California State Bar No. 155560
11          Room 7516, Federal Building
            300 North Los Angeles Street
12          Los Angeles, California 90012
            Telephone: (213) 894-7349
13          Facsimile: (213) 894-7819
            Email: julie.zatz@usdoj.gov
14
      Attorneys for United States of America
15
16                          UNITED STATES DISTRICT COURT
17                        CENTRAL DISTRICT OF CALIFORNIA
18                                 SOUTHERN DIVISION
19
      SALIK RAHMAN,                )           Case No.: SACV 18-01741-DOC(ADSx)
20                                 )
                                   )
21             Plaintiff,          )           JOINT FRCP 26 SCHEDULING
                                   )           CONFERENCE REPORT
22                                 )
                     v.            )           Date: 2/4/2017
23                                 )
                                   )           Time: 8:30 a.m.
24    UNITED STATES OF AMERICA, et )
      al.,                         )
25                                 )
                                   )
26             Defendant.          )
                                   )
27                                 )
28

                                               1
     Case 8:18-cv-01741-DOC-ADS Document 13 Filed 01/18/19 Page 2 of 5 Page ID #:49




1           Plaintiff, Salik Rahman, and Defendant United States of America, by and through
2     their undersigned attorneys, hereby submit their joint report pursuant to Fed. R. Civ. P.
3     26(f), Local Rule 26-1 and this Court’s Order of December 11, 2018. The parties’
4     attorneys, Adam Winokur (Plaintiff) and AUSA Julie Zatz (Defendant) met and
5     conferred for this purpose on January 9, 2018.
6           I.        FACTUAL SUMMARY OF THE CASE
7           On August 30, 2017, Plaintiff passed through a TSA security checkpoint at the
8     Long Beach Airport. Pursuant to TSA instruction, he placed his personal items in a
9     bowl, which moved on a conveyor belt through the screening machine. At some point,
10    the bowl stopped moving forward, remaining stationary on the first of a series of metal
11    rollers. Plaintiff thereafter used his left hand to try to grab the bowl. When he did so,
12    his left thumb entered into a gap between the conveyer belt and the first metal roller.
13    Plaintiff avers that his left thumb was injured because of the incident. Defendant
14    maintains that there was a sign posted advising travelers not to reach into the x-ray
15    tunnel for their own safety.
16          II.       SYNOPSIS OF PRINCIPAL ISSUES IN THE CASE
17          a. Whether any of Plaintiff’s allegations are barred by the discretionary function
18                 exception to the Federal Tort Claims Act, 28 U.S.C.§ 2680(a);
19          b. Whether Defendant breached any duty owed to Plaintiff;
20          c. Whether any act or omission of Defendant caused Plaintiff’s injury;
21          d. Whether Plaintiff assumed the risk of his own injury;
22          e. The nature and extent of Plaintiff’s damages, if any.
23          III.      ADDITIONAL PARTIES OR AMENDED PLEADINGS
24          Plaintiff anticipates naming the manufacturer(s) of the equipment at issue at the
25    TSA checkpoint after initial discovery is completed.
26
27
28

                                                    2
     Case 8:18-cv-01741-DOC-ADS Document 13 Filed 01/18/19 Page 3 of 5 Page ID #:50




1           IV.     CONTEMPLATED DISPOSITIVE LAW AND MOTION MATTERS
2           To the extent that Plaintiff’s Complaint raises claims barred by the discretionary
3     function exception of 28 U.S.C. § 2680(a), the United States shall move to dismiss any
4     such allegations.
5           V.      SETTLEMENT DISCUSSIONS AND SELECTED METHOD
6           To date, no such discussions have commenced. The parties are committed to
7     good faith settlement discussions during the course of the discovery period and feel that
8     a formal mediation would be most productive once discovery is substantially
9     completed. Plaintiff understands that any settlement demand must be presented in
10    writing. Pursuant to L.R. 16-15.4, the parties elect to utilize ADR procedure No. 3,
11    participation in a private dispute resolution proceeding. Pursuant to L.R. 16-15.2, the
12    parties will submit to this ADR proceeding no later than September 12, 2019.
13          VI.     DISCOVERY PLAN
14          The scope of discovery will include all of the foregoing factual and legal issues
15    including the nature and extent of Plaintiffs’ injuries and damages. The parties do not
16    anticipate the need to limit discovery to particular issues or to conduct discovery in
17    phases. F. R. Civ. P. 16(b). The parties agree to exchange electronically stored
18    information (if any) in digital format with metadata included where possible, or
19    alternatively, in hard copy where digital format is not possible. At this time, the parties
20    do not propose that any changes be made to the limitations on discovery imposed under
21    the Federal Rules of Civil Procedure or the Local Rules of the Central District of
22    California.
23          As regards to depositions, likely deponents include persons listed by the parties
24    in their FRCP 26 (a)(1) to include: Plaintiff and percipient witnesses to the accident or
25    Plaintiff’s injuries; Defendant’s employees present at or responsible for the supervision
26    of the TSA security checkpoint in question as well as any other Defendant’s employees
27    to be named later; physicians/medical personnel involved in diagnosing/treating
28

                                                   3
     Case 8:18-cv-01741-DOC-ADS Document 13 Filed 01/18/19 Page 4 of 5 Page ID #:51




1     Plaintiff’s alleged injuries; and relevant experts. Defendant may also seek to have an
2     IME conducted of the Plaintiff.
3           The parties will serve written discovery on one another as necessary. However,
4     the parties also recognize their ongoing and mutual obligation to supplement their Rule
5     26 exchange on a continuing basis.
6           VII. TRIAL METHOD AND ESTIMATE
7           All allegations against the United States shall be tried to the Court. 28 U.S.C.
8     §2402. Plaintiff estimates that if another private defendant is added, the trial shall
9     consume 4 days. Defendant estimates that the trial will take 2 days.
10          XI.    PROPOSED SPECIFIC DATES1
11          a. Discovery Cutoff: September 6, 2019
12              Fact discovery cut-off: June 28, 2019
13              Expert discovery cut-off: (initial July 12, 2019; rebuttal August 9, 2019)
14          b. Motion Hearing Cut-off: September 16, 2019.
15          c. Final Pretrial Conference: October 21, 2019
16          d. Trial date: November 12, 2019
17    ///
18    ///
19    ///
20    ///
21    ///
22    ///
23    ///
24
            1
25            As of the date of this filing, the United States government is partially shutdown.
      On January 1, 2019, Defendant submitted its’ Ex Parte Application To Stay Case Due
26    To A Lapse in Appropriations. (Dkt. 12). As of the date of this filing, the Court has not
      acted upon the government’s Application and the government remains closed. During
27    the partial closure, the lapse in funding for the Department of Justice means that no
      expenditures (e.g.,travel retention of experts, deposition costs) may be incurred and
28    undersigned counsel has been furloughed. Consequently, at some point, Defendant may
      need to seek an alteration to these dates.
                                                   4
     Case 8:18-cv-01741-DOC-ADS Document 13 Filed 01/18/19 Page 5 of 5 Page ID #:52




1           XII. OTHER ISSUES
2           None.
3                                  Respectfully Submitted,
4
5     Dated: 1/18/2019             /s/ Adam Winokur
                                   ADAM WINOKUR
6
                                   Attorney for Plaintiff Salik Rahman
7
8     Dated: 1/18/2019             NICOLA T. HANNA
9                                  United States Attorney
                                   DAVID M. HARRIS
10                                 Assistant United States Attorney
11                                 Chief, Civil Division
                                   JOANNE S. OSINOFF
12
                                   Chief, General Civil Section
13
                                   /s/ Julie Zatz
14                                 JULIE ZATZ
15                                 Assistant United States Attorney
                                   Attorneys for United States of America
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              5
